Citation Nr: 0811677	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDING OF FACT

There is no competent diagnosis of PTSD and no credible 
supporting evidence that a stressor, which might lead to 
PTSD, occurred during service. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice in November 2004.  
The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.

In this case, although the notice provided did not address 
rating criteria or effective date provisions that may be 
pertinent to the appellant's claim, such error was harmless 
given that claim for service connection is being denied, and 
hence no rating or effective date will be assigned.  

The Board notes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
veteran's disability.  In disability compensation claims, VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

This standard is not met in the present case.  While the 
veteran is not competent to diagnose PTSD, he is competent to 
describe the symptoms he experiences.  However, there is no 
evidence in the record sufficient to establish that an event 
which could have caused these symptoms occurred in service, 
nor is there any medical evidence which suggests that the 
veteran does have PTSD.  Therefore, VA was not required to 
conduct an examination.  

VA has obtained service medical records (SMRs) and attempted 
to assist the veteran in obtaining evidence.  On two 
occasions, the veteran stated that he intended to forward 
records, including a PTSD diagnosis, from the Salem Vet 
Center.  However, he did not forward any records, and the RO 
was informed by the Salem Vet Center that he has no records 
at their facility.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claim file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2007).

In this case, there is no evidence showing that the veteran 
engaged in combat with an enemy.  His DD-214 does not 
indicate that he received any award associated with valor or 
heroism shown while engaged with an enemy force.  Rather, it 
shows that he served in a non-combat rating as a yeoman, or 
clerk.  There is also no evidence of any combat injury in his 
SMRs.  In such cases, the record must contain other 
corroborative evidence that substantiates or verifies the 
veteran's statements as to the occurrence of the claimed 
stressors.  Zarycki, 6 Vet. App. at 91. 

The veteran contends that, while serving aboard several ships 
in service, he was often confined in extremely small, dark 
spaces while conducting "Condition Three Watches."  He 
claims that during these times he was afraid the ship would 
sink and he would be left in the work locker to suffocate.  
He further contends that, while serving aboard an aircraft 
carrier, he witnessed plane crashes that were replayed 
repeatedly on television monitors throughout the ship.  These 
experiences have left him unable to fly on an airplane today.  
The veteran also claims he witnessed the bodies of crash 
victims that were placed in the ship's cold storage unit 
before being sent home for burial, and that he had to move 
the bodies to make room for food storage.  Finally, he 
contends that he was confronted by anti-war protestors upon 
his return home, one of whom spit on him.  He believes these 
experiences caused him to become emotionally numb and unable 
to tolerate authority.  He attributes his subsequent fear of 
crowds and dark spaces, depression, and drug and alcohol 
problems to his experiences in service.  

The veteran was notified by letter in November 2004 that he 
should provide specific details of the incidents that 
resulted in PTSD.  The RO sent a PTSD questionnaire asking 
him to identify his unit, geographic location, and 
approximate dates of the incidents, so that VA could verify 
the occurrence of any specific stressors through the U.S. 
Army & Joint Services Records and Research Center (JSRRC), 
but the questionnaire was not returned.  The veteran has not 
submitted any evidence such as lay statements from fellow 
service members to verify any stressors, and his own 
descriptions of the in-service events that caused PTSD have 
been too general and vague to be submitted for verification 
by JSRRC.  Thus the veteran has failed to produce credible 
supporting evidence that an in-service stressor actually 
occurred.  

Additionally, there is no evidence in the record to show that 
the veteran has ever been diagnosed with PTSD.  As noted 
above, the veteran reported that he had been diagnosed with 
PTSD at the Salem Vet Center, but he has provided no evidence 
of this diagnosis, and VA was unable to locate any records at 
the facility.  Without competent medical evidence of a 
disability, there is no basis for compensation.  

As there is no medical evidence indicating that the veteran 
has PTSD and no credible supporting evidence that an in-
service stressor actually occurred, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  The appeal is 
denied.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


